Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated June 4, 1975, which, after a hearing, found petitioner guilty of certain specifications and fined him a total of four days’ pay. Determination confirmed and petition dismissed on the merits, with costs. We hold that the determination of petitioner’s guilt was based upon substantial evidence and that the punishment imposed was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222). Gulotta, P. J., Hopkins, Latham, Hargett and Shapiro, JJ., concur.